— Order unanimously reversed on the law with costs and motion denied. Memorandum: Special Term erred in granting the application for preaction disclosure (CPLR 3102 [c]) because the papers upon which it was based contained mere conclusory statements of suspicion and conjecture which are insufficient (see, Emmrich v Technology for Information Mgt., 91 AD2d 777; Stewart v Socony Vacuum Oil Co., 3 AD2d 582, 583) and because petitioner has failed to establish that he has a good cause of action (see, L-Tron Corp. v Davco Sys., 60 AD2d 25, 28; cf., Matter of Dack [Beni Broadcasting], 101 Misc 2d 490, 496). (Appeal from order of Supreme Court, Erie County, Francis, J. —preaction discovery.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.